Citation Nr: 1223221	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a mouth disorder for compensation purposes, to include a temporomandibular joint (TMJ) disorder and periodontitis, as secondary to service-connected residuals of a fractured mandible.

4.  Entitlement to service connection for a mouth disorder for treatment purposes, to include a TMJ disorder and periodontitis, as secondary to service-connected residuals of a fractured mandible.

5.  Whether the reduction of a 20 percent rating for residuals of a cervical spine disorder to 10 percent from April 6, 2010, was proper, to include entitlement to a disability rating in excess of 10 percent for the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, J.S.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A brief explanation of the procedural history of the Veteran's cervical spine claim is necessary.  The claims file reflects that the Veteran filed a claim in August 2009 for a total disability rating based upon individual unemployability due to his service-connected disabilities.  Thereafter, the Veteran was afforded a VA examination for his cervical spine disability in April 2010.  In a May 2010 rating decision, the RO reduced the evaluation of the Veteran's cervical spine disability from 20 percent disabling to 10 percent, effective from April 6, 1010, based, in part, on the April 2010 VA examination results.  The Veteran subsequently filed a timely Notice of Disagreement as to this issue and specifically claimed that an increased rating was warranted for his cervical spine disability.  In light of these events, the issue has been characterized as whether the reduction of the disability rating for the Veteran's cervical spine disability was proper, to include entitlement to a disability rating in excess of 10 percent, as reflected on the initial page of this decision.

In August 2011, the Veteran and his friend J.S. testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a mouth disorder for VA treatment purposes and a reduced disability rating for the cervical spine disability, to include an increased disability rating in excess of 10 percent for the cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously denied in an October 1980 rating decision.  The Veteran was notified of that decision but did not perfect an appeal.

2.  The evidence received since the October 1980 denial of the claim for service connection for a low back disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence is in a state of relative equipoise regarding whether the Veteran's diagnosed low back disorder is etiologically related to his military service.

4.  The evidence of record does not show that the Veteran currently has a dental disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

2.  Since the October 1980 rating decision, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for entitlement to service connection for a mouth disorder, to include a TMJ disorder and periodontitis, for purposes of entitlement to VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2006, February 2007, and August 2007, and in an August 2008 Statement of the Case, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the February 2007 notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations with regards to his claims.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

New and Material Evidence Claim

The Veteran asserts that he has submitted new and material evidence to reopen a claim for service connection for a low back disorder and that the evidence is sufficient to grant service connection for the claimed disorder.

The claims file reflects that the RO previously denied the Veteran's claim for a low back disability in rating decisions dated in March 1976 and October 1980.  While notice of these rating decisions is not found in the claims file, the Veteran has never claimed and the record does not show that he was not provided notice of these rating actions.  As there is no evidence to the contrary and given the presumption of regularity in the mailing of notice of an RO decision, the Board finds that the Veteran was provided timely notice of the March 1976 and October 1980 rating decisions.  See Evans v. Brown, 9 Vet. App. 273 (1996) (holding that the "presumption of regularity" applies to the mailing of notice of RO decisions and an appellant's mere assertion of non receipt of notice is not "clear evidence" to rebut the presumption of proper mailing).  Furthermore, the Board finds that both the March 1976 and October 1980 rating decisions became final when not appealed.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

As previously noted, the RO denied the Veteran's claim for service connection for a low back disability in the October 1980 rating decision, which is the most recent final denial of the claim.  In denying the claim, the RO acknowledged the Veteran's report of injuring his low back in May 1980 after dropping a 35 pound weight while using a neck traction unit to treat his service-connected cervical spine disability.  The RO determined that the cause of the Veteran's low back strain was the Veteran improperly lifting the weight.  Service connection was denied because there was evidence showing a direct relationship between the Veteran's diagnosed low back strain and his service-connected cervical spine disorder. 

At the time of the October 1980 rating decision, the claims file included the following:  the Veteran's service treatment records, which documented his report of back pain after lifting weights in April 1975; the Veteran's report of having low back pain since a 1975 motor vehicle accident; and an August 1980 VA examination report documenting his report of low back pain after use of the neck traction unit and showing a diagnosis of lumbosacral strain related to a cervical strain.

In July 2006, the Veteran filed the application to reopen the previously denied claim for service connection currently on appeal.

Since the October 1980 rating decision, the Veteran underwent a VA spine examination in October 2006.  Following the examination, the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The VA examiner essentially opined that the Veteran's low back disorder was not caused by or the result of his military service, as his service treatment records were negative for a low back disorder.

The Veteran underwent a second VA examination in February 2011, at which time he reported injuring his back on multiple occasions.  Specifically, he reported that he injured his low back in 1975 while lifting weights during his military service, during a motor vehicle accident, and while treating his service-connected cervical spine disability.  The diagnosis of lumbar spine DDD was confirmed following a clinical examination.  The VA examiner commented that this was a degenerative condition that was not likely caused by an acute injury.  He opined that it was less likely than not the Veteran's low back disorder was secondary to his service connected cervical spine disability.

 In support of his claim, the Veteran submitted an August 2011 letter from his private physician, M.B., M.D., who reportedly reviewed the Veteran's medical records and noted the Veteran's history of low back pain while lifting weights in service.  Based on his review of the Veteran's medical records, Dr. M.B. opined that the Veteran's ongoing low back symptoms originated during his military service.  He concluded that his symptoms should be considered service related.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The new evidence, in part, consists of the October 2006 and February 2011 VA examiner's opinions, as well as Dr. M.B.'s August 2011 opinion regarding whether the claimed disorder was related to the Veteran's military service or to a service-connected disability.  The new evidence also includes the Veteran's competent lay statements relating his current low back disorder to in-service injuries.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran's current low back disorder is related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a low back disorder (i.e. evidence of an in-service occurrence, a continuity of low back symptomatology, and a currently diagnosed low back condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a low back disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.  Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 292, 297 (1991).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Low Back Disorder

As explained above, the Veteran claims that service connection is warranted for his currently diagnosed low back disorder.  He attributes his DDD of the lumbar spine to an in-service injury sustained while lifting weights, to a motor vehicle accident that occurred during his military service, and to his service-connected cervical spine disability.  Having reviewed the evidence of record, the Board finds that the evidence is in a state of relative equipoise as to whether the claimed disorder is related to the Veteran's military service.  As such, all doubt must be resolved in the Veteran's favor and the appeal must be granted.

The Veteran's service treatment records document his report of low back symptomatology.  An April 1975 service treatment record documents his report of back pain while lifting weights.  No physical assessment was performed and no diagnosis was rendered.  A subsequent September 1975 separation report of medical examination shows that the clinical examination of the spine was generally normal.  Overall, these records are negative for reports of low back symptomatology associated with a motor vehicle accident.

VA examination reports dated in April 1980 and August 1980 include the Veteran's reports of experiencing low back pain while using a traction unit to treat his cervical spine disability.  The August 1980 examination report shows that he was diagnosed with a lumosacral strain related to a cervical strain.

The October 2006 VA examination report shows that the Veteran was diagnosed with DDD of the lumbar spine following a clinical examination.  At that time, the Veteran reported a long history of low back pain and an exacerbation of his low back symptomatology in June 2006.  The VA examiner indicated that he reviewed the claims file and noted that the Veteran's service treatment records were negative for a lumbar spine condition.  He essentially opined that the Veteran's low back disorder was not caused by or the result of service.

The Veteran underwent a second VA spine examination in December 2009, at which time the VA examiner concluded that the Veteran had significant low back issues that were gradually increasing over the previous thirty years.  

During a February 2011 VA spine examination, the Veteran reiterated his report of experiencing low back symptomatology due to an in-service weight lifting injury, a motor vehicle accident, and from treatment of his cervical spine disability.  The diagnosis of DDD was continued.  Following a review of the claims file and examination of the Veteran, the VA examiner opined that it was not likely that the Veteran's degenerative condition was caused by an acute injury.  He explained that given the type of changes of the lumbar spine, it was less likely than not that his disorder was secondary to his service connected cervical spine, or any of his other service-connected orthopedic disabilities.  

Associated with the claims file is Dr. M.B.'s August 2011 letter, in which he reported that he reviewed the Veteran's medical records dating back to his military service.  Dr. M.B. noted the Veteran's documented report of low back pain while lifting weights in 1975 and his reports of continued symptomatology since that time.  He determined that the Veteran's symptoms were exacerbated later in 1975 during a motor vehicle accident.  The physician determined that the Veteran has experienced contiguous symptoms since that time, although he was never fully diagnosed.  He stated that the Veteran's symptoms resulted in a lumbar spine fusion, which was performed in 2009.  After reviewing the Veteran's medical records, Dr. M.B. essentially opined that the Veteran's ongoing low back symptoms originated while he was in the military and that his ongoing symptoms should be considered service related.

Based on a review of the evidence in light of all relevant regulations, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's currently diagnosed DDD of the lumbar spine is related to his military service.  As a point of relative equipoise as been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection for a low back disorder.

The Veteran has generally alleged that his currently diagnosed low back disorder is related to his military service.  Specifically, he claims that he experienced low back symptomatology while on active duty and continued to experience this symptomatology following his separation.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that he experienced low back pain since his military service.  The Board finds the Veteran's testimony in this regard to be competent and notes that there are no conflicting statements in the record.  Moreover, his service treatment records document his April 1975 report of experiencing back pain while lifting weights.  See generally Buchanan v. Nicholson 451 F.3d 1331 (Fed. Cir. 2006).  As there is no evidence refuting the Veteran's account of in-service low back symptomatology, the Board finds his statements as to this occurrence to be both competent and credible.

The medical evidence, however, includes contradictory opinions as to whether the Veteran current lumbar spine DDD is related to his military service.  Included in the claims file are the October 2006 and February 2011 VA examiner's opinions essentially that the Veteran's current low back disorder was not caused by or the result of his military service or an acute injury.  In contrast, in August 2011, Dr. M.B. essentially concluded, following his review of the claims file, that the Veteran's current low back disorder had its onset during his military service; the private physician essentially concluded that the Veteran's low back symptomatology has been ongoing ever since that time.  While the October 2006 and February 2011 VA examiners' opinion were also rendered following a review of the claims file, in addition to clinical examinations of the Veteran, the Board does not find the VA examiners' opinions to be of a greater probative value.  Specifically, the VA examiners did not provide a detailed rationale to support their opinions against the claim and did not discuss the Veteran's in-service report of low back symptomatology.  Indeed, the October 2006 examiner stated that the Veteran's service treatment records were negative for a lumbar spine condition.  See generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the October 2006 and February 2011 VA examiners' opinions do not give consideration to the Veteran's competent lay statements regarding a continuity of symptomatology.  Thus, the Board does not find the October 2006 and February 2011 VA examiners' opinions to be more probative as compared to the other medical and lay evidence of record.  Given this, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's lumbar spine DDD is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim of entitlement to service connection for a low back disorder is granted.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  

Mouth Disorder for Compensation Purposes

 As for this claim, the Veteran contends that he currently has a "full mouth" disorder that is related to his military service.  Specifically, he claims that service connection is warranted for periodontal disease, TMJ, and conditions related to a lack of proper oral hygiene.  The Veteran states that he suffered a fractured mandible while on active duty, and that this required his jaws to be wired for several months.  He claims that he experienced severe plaque buildup and dental problems due to his mouth being wired, as he was unable to perform dental hygiene of any kind.  According to the Veteran, his current dental problems began during his military service and continued following his separation.  He has also claimed that secondary service connection is warranted for a TMJ disorder, as related to his service-connected residuals of a mandible fracture disability.

Notwithstanding the criteria for service connection explained above, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381(a), 17.161.  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for treatment purposes has been remanded to the RO for appropriate action.

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

As an initial matter, the Board notes that the Veteran was granted service connection for residuals of a fracture to the mandible by way of a March 1976 rating decision.  

The Veteran's service treatment records confirm that he received dental treatment after fracturing his mandible in April 1975.  He underwent a closed reduction of his mandible with intermaxillary fixation immediately following the incident.  A November 1975 notation in his dental records reveals that although recommended, the Veteran's wisdom teeth were not extracted due to the lack of an available oral surgeon; he was referred to VA for these recommended extractions following his separation.  Overall the service treatment records are negative for evidence of loss of teeth due to the loss of substance of the body of the maxilla or mandible due to bone loss through trauma or disease such as osteomyelitis. 

In support of his claim, the Veteran submitted his private dental records, which show periodic treatment for generalized periodontitis with bone loss in all areas.  
This records reflect treatment of the Veteran's condition as early July 1990 and as recently as July 2011.  Overall, these records are negative for a diagnosed TMJ disorder.  

The Veteran underwent a VA dental examination in November 2006, at which time the claims file was reviewed by the examiner.  The Veteran reported that he broke his lower jaw while on active duty, and reported experiencing bilateral TMJ pain, especially after eating.  The examination was significant for moderate alveolar bone loss at the left and right mandible molars and severe bone loss at the left and right maxillary molar regions.  The diagnosis was status post closed reduction of fracture mandible with Ivy loops and intermaxillary fixation.  The examiner determined that there were no current residuals from the Veteran's mandible fracture.

A December 2009 VA dental examination report reveals findings associated with the assessment of the Veteran's claimed disorder.  The Veteran reported that his mouth was wired shut for four to five months during his active duty service, during which time he experienced a buildup of plaque due to an inability to brush his teeth.  He stated that he started to lose teeth and experience gum problems once the wire was removed.  He also reported that he was told while on active duty to have his wisdom teeth removed, but that VA did not perform the extractions following his separation.  As a result, he claims that he loss four additional teeth.  The Veteran additionally stated that his ability to open his mouth was limited and that he was unable to hold his jaw open due to pain.  The examiner noted his review of the claims file.  The Veteran underwent a clinical examination and was diagnosed with periodontitis.  The examiner stated that periodontitis is a bacterial infection and determined that the condition would not be caused by the period of time that the Veteran's mouth was wired closed to treat his mandible fracture or by the mandible fracture itself.  The Veteran was assessed with teeth loss due to periodontitis.

The Veteran underwent an additional VA dental examination in February 2011, at which time the claims file was reviewed by the VA examiner.  His reported symptomatology primarily included pain with increased mastication and limited ability to open his mouth due to pain.  The Veteran was diagnosed with local muscle soreness.  The examiner noted that the Veteran was claiming service connection for TMJ disease as secondary to his service-connected residuals of a mandible fracture disability.  The examiner concluded that, based on the examination results, the Veteran presented with local muscle soreness and significant incisal and occlusal wear due to parafunctional habits of clenching and grinding.  He also noted the findings from the December 2009 VA examination.  The examiner concluded that the Veteran did not exhibit TMJ dysfunction at the time of the examination and that he essentially demonstrated normal range of motion.

Based upon the evidence of record, the Board finds that service connection for a mouth disorder for VA compensation purposes is not warranted.  As shown above, there is no evidence of any loss of substance of the body of the maxilla or mandible as a result of trauma or disease such as osteomyelitis shown in the medical records, and thus no basis to grant service connection in this instance.  While the evidence of record shows that the Veteran is currently diagnosed with periodontitis with associated bone and teeth loss, VA regulations specifically provide that periodontal disease is not a disabling condition for compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Under these circumstances, the Board can find no basis upon which to award service connection for the periodontitis for VA compensation purposes.

With respect to the Veteran's claimed TMJ disorder, the objective medical evidence of record does not show that the Veteran was diagnosed with a condition affecting the TMJ joints at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  Indeed, the February 2011 VA examiner determined, following a clinical examination of the Veteran and review of the claims file, that the Veteran did not currently have any TMJ dysfunction.  As the medical evidence does not indicate a currently diagnosed TMJ disorder, there is no basis to grant direct or secondary service connection in this instance.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1993) (In the absence of proof of a present disability there can be no valid claim.).

In reaching the above determination, the Board recognizes the Veteran's general complaints of jaw pain.  The preponderance of the objective medical evidence, however, does not show that he has been diagnosed with a TMJ disorder or any other mouth disorder for which additional service connection can be granted.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board has also considered the Veteran's lay statements regarding the etiology of his claimed mouth disorder.  In this regard, the Federal Circuit held in Colantonia v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

While the Veteran in this case is competent to describe his current symptomatology and military experiences, he is not competent to provide testimony regarding the etiology of his claimed mouth disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.. cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In particular, the Veteran is not competent to provide testimony that his claimed mouth condition was caused by his military service or a service-connected disability.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his mouth condition are found to lack competency.

In summary, the Board finds no basis for compensation for the Veteran's claimed mouth disorder.  Again, regulations clearly provide that periodontal disease is not a disabling condition and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381.  The record contains no indication that the Veteran has been diagnosed as having any other compensable mouth disorder, other than his already service-connected mandible fracture disability, for which service connection can be granted.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ( "This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted.

Service connection for a mouth disorder for compensation purposes is denied.


REMAND

Unfortunately, the Board finds that a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

With respect to the Veteran's mouth disorder claim, it appears from a review of the claims file that in addition to compensation, he is seeking entitlement to VA outpatient dental treatment.  The present claim has been treated by the Agency of Original Jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As this aspect has not been addressed by the AOJ but is part and parcel of the mouth disorder claim, the Board must remand this aspect of the claim for appropriate action the RO.  

Notably, claims for dental treatment are normally handled by the outpatient dental clinic associated with the local VA medical center (VAMC), and in the absence of a formal request for dental rating for treatment purposes from the dental clinic of the VA medical center, no dental rating for dental treatment can be prepared.  See, e.g., Veterans Benefits Administration Fast Letter 10-42 (October 12, 2010).

Essentially, it does not appear that the issue of entitlement to service connection for a mouth disorder for treatment purposes has been addressed by the RO or any VA dental clinic.  As such, the claim for entitlement to service connection for a mouth disorder for treatment purposes must be remanded.

As for the Veteran's increased rating claim, he asserts that his service-connected cervical spine is more severe than what is reflected by the currently assigned 10 percent disability rating.  During the August 2011 Travel Board hearing, the Veteran testified that the most recent April 2010 VA examination of the cervical spine did not accurately reflect the severity of his disability.  Additionally, he testified that he hit his head in June 2011 and reinjured his neck.  He reported experiencing muscle spasms in his neck, decreased cervical spine range of motion, and increased neurological symptomatology in his bilateral upper extremities since his re-injury.  Thus, the Veteran has essentially claimed that his cervical spine disability has gotten worse since the April 2010 VA examination.  In light of the Veteran's most recent assertions of an increase in severity, the Board has no choice and must remand the issues so that the Veteran can be afforded an additional examination to assess the current severity of the claimed disability.  In this instance, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected cervical spine disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).

The issue of whether the reduction of a 20 percent rating for residuals of a cervical spine disorder to 10 percent from April 6, 2010 was proper, is deferred pending the completion of the below requested development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall determine whether the appropriate local VA medical facility has made a determination on the Veteran's eligibility for VA dental treatment.  Any determination on this matter by a VA medical facility should be included in the claims folder.  If no determination has been made on this issue, appropriate action should be accomplished by the RO/AMC to have the claim for service connection for a mouth disorder for treatment purposes formally considered and adjudicated by the appropriate VA entity.  The RO/AMC should ensure that all documentation concerning development and adjudication of this issue is included in the claims folder.

2.  The RO/AMC shall obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran relevant to his cervical spine claim. 

3.  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination to determine the severity of his service-connected cervical spine disability, including any associated respective neurological impairment.  The claims file and a copy of this Remand must be made available to the examiner(s) for review before the examinations.  All tests and studies deemed helpful should be conducted in conjunction with the examination.

The examiner is asked to address the following:

(a)  Provide the range of motion of cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether the neck exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Identify any associated neurological deformities associated with the service- connected cervical spine disorder.  The severity of each neurological sign and symptom should be reported.

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence, regarding the above.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC shall then readjudicate the Veteran's claims.  If the decisions with respect to the claims remain adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


